WiNstow, J.
Sec. 4471, E. S., defines two distinct crimes known under the general name of “ subornation of perjury.”' The first is the subornation of wilful and corrupt false swearing in a criminal prosecution for a capital crime, which is punishable by imprisonment for a term of not less than three and not more than fifteen years; the second is the subornation of corrupt and false swearing in any other cause, proceeding, or matter, which is punishable by imprisonment not less than two nor more than five years. These are dis-*256iinet crimes, neither of which is included in the other. It results necessarily that a sufficient description of the action or proceeding in which subornation of perjury is charged to have been committed is an essential part of the information. Without such a description, it is impossible to tell with what offense the accused is charged, or what will be the proper punishment if conviction follows. The omission of this description is the omission of matter of substance, and not of mere form, because upon it depends the punishment. 1 Bish. Or. Proc. § 538; Frazier v. Turner, 76 Wis. 562. The court must be able to say, from the indictment and verdict taken together, what is the precise crime of which the accused has been convicted. Hogan v. State, 30 Wis. 428-436. It is manifest that the court cannot in this case say, from the information and verdict taken together, what crime has been committed; and, the defect in the information not being amendable (Frazier v. Turner, supra), the motion in arrest of judgment should have been granted.
Many other errors are alleged in the information and in the admission of evidence, but as this one, standing at the threshold of the case, is fatal and disposes of this prosecution, we do not deem it our duty to discuss them.
By the Court.— Judgment reversed, and cause remanded Avith directions to grant the motion in arrest of judgment and discharge the plaintiff in error.